Exhibit 10.1

 

 

CONTRIBUTION AGREEMENT

by and between

Independence Realty Operating Partnership, LP,

and

Centrepoint Arizona, LLC

 

 

Dated as of December 16, 2011

 

 



--------------------------------------------------------------------------------

CONTRIBUTION AGREEMENT

THIS CONTRIBUTION AGREEMENT (including all exhibits and schedules, this
“Agreement”) is made and entered into as of December 16, 2011, by and between
Independence Realty Operating Partnership, LP, a Delaware limited partnership
(the “Operating Partnership”), and Centrepoint Arizona, LLC, a Delaware limited
liability company (the “Contributor”).

RECITALS

A. The Operating Partnership desires to acquire the Property (as defined on
Exhibit A and any other capitalized terms not otherwise defined herein shall
have the meanings ascribed to such terms on Exhibit A).

B. The Contributor desires to transfer the Property to the Operating Partnership
in exchange for, among other things, units of limited partnership interests in
the Operating Partnership (the “OP Units”), and the Operating Partnership
desires to issue OP Units in exchange for the Property.

NOW, THEREFORE, for and in consideration of the foregoing premises, and the
mutual undertakings set forth below, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

TERMS OF AGREEMENT

ARTICLE 1.

CONTRIBUTION OF PROPERTY

Section 1.1 Contribution Transaction.

At the Closing, the Contributor shall contribute, transfer, assign, convey and
deliver to the Operating Partnership, and the Operating Partnership shall
assume, absolutely and unconditionally and free and clear of all Liens other
than Permitted Exceptions, but without recourse, representation or warranty
except as expressly set forth herein, all of Contributor’s undivided right,
title and interest in and to the Property and the obligations with respect
thereto. The contribution of the Property shall be evidenced by the Transfer
Documents (as defined below).

Section 1.2 Consideration for the Property.

(a) The Operating Partnership shall, in exchange for the Property, pay to the
Contributor the total amount of consideration equal to $29,500,000.00 (the
“Contributor Consideration”), which consists of (i) a cash payment in
immediately available funds of $17,600,000.00 (the “Cash Consideration”), and
(ii) the issuance to the Contributor of OP Units having a value of
$11,900,000.00 (the “OP Unit Consideration”); provided that the Contributor
Consideration may be adjusted as set forth in paragraph (b) of this Section 1.2.
The Contributor shall, at Closing (as hereafter defined), use the Cash
Consideration (in full) to retire any existing mortgage indebtedness (the
“Existing Debt”) encumbering the Property (in addition to any other funds of
Contributor necessary to retire such Existing Debt).



--------------------------------------------------------------------------------

(b) The OP Unit Consideration payable to the Contributor shall be increased at
the time of the Closing on a dollar-for-dollar basis to reflect any reduction,
occurring between the date of this Agreement and the Closing, in the principal
balance of that portion of the Existing Debt that is to be repaid at Closing by
Contributor using the Cash Consideration.

(c) Intentionally Deleted.

(d) The issuance of the OP Units to the Contributor shall be evidenced by an
amendment (the “Amendment”) to the agreement of limited partnership of the
Operating Partnership (the “OP Partnership Agreement”).

Section 1.3 Prorations.

At the Closing, all revenue and charges that are customarily prorated in
transactions of this nature, including accrued rent currently due and payable,
real and personal property taxes and other similar periodic charges payable or
receivable with respect to the Property shall be prorated between the
Contributor and the Operating Partnership, effective as of the Closing. Any such
amounts that cannot be determined at Closing shall be prorated using reasonable
estimates thereof. Thereafter, any over and under payments shall be subject to a
true up as soon as commercially reasonable after Closing, provided that any
estimated proration shall be final after twelve (12) months from Closing.

Section 1.4 Tax Treatment as Contribution.

The parties hereto intend and agree that, for federal income tax purposes, the
contributions, transfers, conveyances and assignments effectuated pursuant to
this Agreement shall be treated as contributions of the Property by the
Contributor to the Operating Partnership in accordance with Section 721 of the
Internal Revenue Code of 1986, as amended (the “Code”).

ARTICLE 2.

CLOSING

Section 2.1 Conditions Precedent.

(a) The obligations of the Operating Partnership to effect the transactions
contemplated hereby shall be subject to each of the following conditions:

(i) the representations and warranties of the Contributor contained in this
Agreement shall have been true and correct in all material respects on the date
such representations and warranties were made, and shall be true and correct in
all material respects on the Closing Date as if made at and as of such date;

(ii) each obligation of the Contributor contained in this Agreement shall have
been duly performed by it on or before the Closing Date, and the Contributor
shall not have breached any of its covenants contained herein;

(iii) concurrently with the Closing, the Contributor shall have executed and
delivered to the Operating Partnership the documents required to be delivered
pursuant to Section 2.3;

(iv) all necessary consents or approvals of governmental authorities or third
parties (including, without limitation, lenders and lessors) to the consummation
of the transactions contemplated herein shall have been obtained;

 

2



--------------------------------------------------------------------------------

(v) no order, statute, rule, regulation, executive order, injunction, stay,
decree or restraining order shall have been enacted, entered, promulgated or
enforced by any court of competent jurisdiction or governmental or regulatory
authority or instrumentality that prohibits the consummation of any of the
transactions contemplated herein, and no litigation or governmental proceeding
seeking such an order shall be pending; and

(vi) from the date of this Agreement to the Closing Date, there has not been any
development, occurrence or event that, individually or in the aggregate with
other developments, occurrences or events since that date, would cause a
material adverse change to the assets, business, prospects, financial condition,
results of operations or cash flows of the Property.

Any or all of the foregoing conditions may be waived by the Operating
Partnership in its sole and absolute discretion.

(b) The obligations of the Contributor to effect the transactions contemplated
hereby shall be subject to the following conditions:

(i) the representations and warranties of the Operating Partnership contained in
this Agreement shall have been true and correct in all material respects on the
date such representations and warranties were made, and shall be true and
correct in all material respects on the Closing Date as if made at and as of
such date;

(ii) each obligation of the Operating Partnership contained in this Agreement
shall have been duly performed by it on or before the Closing Date, and
Operating Partnership shall not have breached any of its covenants contained
herein;

(iii) concurrently with the Closing, Operating Partnership, directly, shall have
executed and delivered the documents required to be delivered by it pursuant to
Section 2.3;

(iv) all necessary consents or approvals of governmental authorities or third
parties (including, without limitation, lenders and lessors) to the consummation
of the transactions contemplated herein shall have been obtained; and

(v) no order, statute, rule, regulation, executive order, injunction, stay,
decree or restraining order shall have been enacted, entered, promulgated or
enforced by any court of competent jurisdiction or governmental or regulatory
authority or instrumentality that prohibits the consummation of the transactions
contemplated herein, and no litigation or governmental proceeding seeking such
an order shall be pending.

Any or all of the foregoing conditions may be waived by the Contributor in its
sole and absolute discretion.

Section 2.2 Date, Time and Place of Closing.

The date, time and place of the closing of the transactions contemplated
hereunder shall be on or before December     , 2011, at 9:00 a.m., at Cira
Centre, 2929 Arch St., 17th Floor, Philadelphia, Pennsylvania (the “Closing” or
“Closing Date”).

Section 2.3 Closing Deliveries.

At the Closing, each party, as applicable, shall make, execute, acknowledge and
deliver the following (collectively, the “Closing Documents”):

 

3



--------------------------------------------------------------------------------

(a) all proper Transfer Documents for the conveyance of title to the Property.
“Transfer Documents” shall mean the title and transfer documents required under
the laws of the state where the Property is located to transfer and vest in the
Operating Partnership good, indefeasible and marketable title to the Property,
and to cause the title insurance company engaged by the Operating Partnership
(the “Title Company”) to issue an owner’s title policy (the “Title Policy”),
including, without limitation:

(i) a General Warranty Deed conveying to the Operating Partnership all of
Contributor’s right, title and interest in and to the Property, subject only to
the Permitted Exceptions, with a legal description prepared from the Survey
legal description in the form attached hereto as Exhibit B;

(ii) a Bill of Sale in the form attached hereto as Exhibit C;

(iii) an Assignment of Leases, Service Contracts and Intangibles, Transfer of
Security Deposits and Assumption Agreement in the form attached hereto as
Exhibit D;

(iv) an affidavit of title in the form required by the Title Company in order to
issue its extended coverage owner’s policy of title insurance without exception
for mechanic’s, materialmen’s or other statutory liens, for unrecorded easements
or for other rights of parties in possession; and

(v) A properly-completed property transfer tax return or affidavit, if any, in
form and substance appropriate to the jurisdiction in which the Property is
located.

(b) the Amendment;

(c) an affidavit from the Contributor in the form of Exhibit E, stating under
penalty of perjury, the Contributor’s United States Taxpayer Identification
Number and that the Contributor is not a foreign person pursuant to
Section 1445(b)(2) of the Code and a comparable affidavit satisfying the
withholding requirements imposed by any other relevant jurisdiction; and

(d) if requested by the Title Company, a copy of all appropriate corporate
resolutions or partnership or limited liability company actions authorizing the
execution, delivery and performance by a Contributor of this Agreement, any
related documents and the Closing Documents.

Section 2.4 Closing Costs.

The Operating Partnership shall pay any documentary transfer taxes, escrow
charges, title charges and recording taxes or fees and any other closing costs
incurred in connection with the transactions contemplated hereby; provided,
however, that the Contributor shall be responsible for its own income tax
liability incurred by the Contributor in connection herewith.

ARTICLE 3.

REPRESENTATIONS AND WARRANTIES AND INDEMNITIES

Section 3.1 Representations and Warranties of the Operating Partnership.

The Operating Partnership hereby represents and warrants to the Contributor that
as of the date hereof and as of the Closing Date:

(a) Organization; Authority. The Operating Partnership has been duly formed and
is validly existing under the laws of the jurisdiction of its formation, and has
all requisite limited partnership power and authority to enter this Agreement
and all agreements contemplated hereby and to carry

 

4



--------------------------------------------------------------------------------

out the transactions contemplated hereby and thereby, and the requisite approval
of such transactions, including the issuance of the OP Units, has been obtained
from all of the Operating Partnership’s respective partners, to the extent
required. The persons and entities executing this Agreement on behalf of the
Operating Partnership have, and the persons and entities that will execute all
agreements contemplated hereby on behalf of the Operating Partnership will have,
the power and authority to enter into this Agreement or such other contemplated
agreements, as applicable.

(b) Due Authorization. The execution, delivery and performance of this Agreement
by the Operating Partnership have been duly and validly authorized by all
necessary action of the Operating Partnership. This Agreement and each
agreement, document and instrument executed and delivered by or on behalf of the
Operating Partnership pursuant to this Agreement constitutes, or when executed
and delivered will constitute, the legal, valid and binding obligation of the
Operating Partnership, each enforceable against the Operating Partnership in
accordance with its terms, as such enforceability may be limited by bankruptcy
or the application of equitable principles.

(c) Non-Contravention and Consent. The execution, delivery and performance by
the Operating Partnership of its obligations under this Agreement and all
agreements contemplated hereby will not contravene any provision of applicable
law, the certificate of limited partnership of the Operating Partnership, the
Limited Partnership Agreement of the Operating Partnership or other constituent
document of the Operating Partnership, or any agreement or other instrument
binding upon the Operating Partnership or any applicable law, judgment, order or
decree of any governmental body, agency or court having jurisdiction over the
Operating Partnership, and no consent, approval, authorization or order of or
qualification with any governmental body or agency is required for the
performance by the Operating Partnership of its obligations under this Agreement
and all other agreements contemplated hereby.

(d) No Brokers. The Operating Partnership has not entered into, and covenants
that it will not enter into, any agreement, arrangement or understanding with
any person or firm that will result in the obligation of Contributor to pay any
finder’s fee, brokerage commission or similar payment in connection with the
transactions contemplated hereby.

(e) Consents and Approvals. No consent, waiver, approval or authorization of any
third party, including any governmental authority, is required to be obtained by
Operating Partnership in connection with the execution, delivery and performance
of the Agreement, the documents required pursuant thereto and the transactions
contemplated hereby and thereby or, if required, has been obtained.

(f) No Violation. None of the execution, delivery or performance of the
Agreement, the documents required pursuant thereto and the transactions
contemplated hereby and thereby does or will, with or without the giving of
notice, lapse of time, or both, (i) contravene, violate, conflict with, result
in a breach of, or constitute a default under or give to others any right of
termination, cancellation or amendment of (A) the organizational documents,
including the certificate of limited partnership and limited partnership
agreement, if any, of the Operating Partnership, (B) any agreement, document or
instrument to which the Operating Partnership is a party or by which the
Operating Partnership or any of its assets or properties are bound or (C) any
applicable law, or term or provision of any judgment, order, writ, injunction,
or decree of any governmental or regulatory authority, which is binding on the
Operating Partnership or by which the Operating Partnership or any of its
respective assets or properties are bound or subject or (ii) result in the
creation of any Lien upon the property or any other assets of the Operating
Partnership.

 

5



--------------------------------------------------------------------------------

Section 3.2 Representations and Warranties of the Contributor.

The Contributor hereby represents and warrants to the Operating Partnership that
as of the date hereof and as of the Closing Date:

(a) Organization; Authority. The Contributor has been duly formed and is validly
existing under the laws of the jurisdiction of its formation, and has all
requisite limited liability company power and authority to enter this Agreement
and all agreements contemplated hereby and to carry out the transactions
contemplated hereby and thereby and the requisite approval of such transactions,
including the contribution of the Property, has been obtained from all of the
Contributor’s respective members. The persons and entities executing this
Agreement on behalf of the Contributor have, and the persons and entities that
will execute all agreements contemplated hereby on behalf of the Contributor
will have, the power and authority to enter into this Agreement or such other
contemplated agreements, as applicable.

(b) Due Authorization. The execution, delivery and performance of the Agreement
and any other agreement, document or instrument to be executed and delivered by
or on behalf of the Contributor pursuant to or in connection with the Agreement
has been duly and validly authorized by all necessary action of the Contributor.
The Agreement and each agreement, document and instrument executed and delivered
by or on behalf of the Contributor pursuant to or in connection with the
Agreement constitutes, or when executed and delivered will constitute, the
legal, valid and binding obligation of the Contributor, each enforceable against
the Contributor in accordance with its terms, except as such enforceability may
be limited by bankruptcy or the application of equitable principles.

(c) Consents and Approvals. No consent, waiver, approval or authorization of any
third party, including any governmental authority, is required to be obtained by
the Contributor in connection with the execution, delivery and performance of
the Agreement, the documents required pursuant thereto and the transactions
contemplated hereby and thereby or, if required, has been obtained.

(d) No Violation. None of the execution, delivery or performance of the
Agreement, the documents required pursuant thereto and the transactions
contemplated hereby and thereby does or will, with or without the giving of
notice, lapse of time, or both, (i) contravene, violate, conflict with, result
in a breach of, or constitute a default under or give to others any right of
termination, cancellation or amendment of (A) the organizational documents,
including the charters and bylaws, if any, of the Contributor, (B) any
agreement, document or instrument to which Contributor is a party or by which
Contributor or any of its assets or properties are bound or (C) any applicable
law, or term or provision of any judgment, order, writ, injunction, or decree of
any governmental or regulatory authority, which is binding on Contributor or by
which Contributor or any of its respective assets or properties are bound or
subject or (ii) result in the creation of any Lien upon the Property or any
other assets of the Contributor.

(e) Non-Foreign Status. The Contributor is not a foreign person for purposes of
Section 1445(a) of the Code, and is, therefore, not subject to the provisions of
the Code relating to the withholding of sales proceeds to foreign persons.

(f) Investment Purposes. The Contributor acknowledges its understanding that the
OP Units to be acquired pursuant to the Agreement (and any Independence Realty
Trust, Inc. (“Company”) common stock into which the OP Units may be exchanged in
certain circumstances) are not being registered under the Securities Act of
1933, as amended, and the rules and regulations in effect thereunder (the “Act”)
or any applicable state blue sky laws pursuant to a specific exemption or

 

6



--------------------------------------------------------------------------------

exemptions therefrom, and the Operating Partnership’s reliance on such
exemptions is predicated in part on the accuracy and completeness of the
representations and warranties of the Contributor. In furtherance thereof, the
Contributor represents and warrants to the Operating Partnership as follows:

(i) Investment. The Contributor is acquiring the OP Units solely for the
Contributor’s own account for the purpose of investment and not as a nominee or
agent for any other person and not with a view to, or for offer or sale in
connection with, any distribution thereof. The Contributor agrees and
acknowledges that it will not, directly or indirectly, offer, transfer, sell,
assign, pledge, hypothecate or otherwise dispose of (each, a “Transfer”) any of
the OP Units, unless (i) the Transfer is pursuant to an effective registration
statement under the Act and qualification or other compliance under applicable
blue sky or state securities laws, (ii) counsel for Contributor (which counsel
shall be reasonably acceptable to the Operating Partnership) shall have
furnished the Operating Partnership with an opinion, reasonably satisfactory in
form and substance to the Operating Partnership, to the effect that no such
registration is required because of the availability of an exemption from
registration under the Act, or (iii) the Transfer is otherwise permitted by the
OP Agreement. Notwithstanding the foregoing, no Transfer shall be made unless it
is permitted under the OP Agreement.

(ii) Knowledge. The Contributor is knowledgeable, sophisticated and experienced
in business and financial matters. Contributor fully understands the limitations
on transfer imposed by the Federal securities laws and as described in the
Agreement. The Contributor is able to bear the economic risk of holding the OP
Units for an indefinite period and is able to afford the complete loss of
Contributor’s investment in OP Units. Contributor has received and reviewed all
information and documents about or pertaining to the Company, the Operating
Partnership, the business and prospects of the Company and the Operating
Partnership and the issuance of the OP Units as Contributor deems necessary or
desirable, and has been given the opportunity to obtain any additional
information or documents and to ask questions of the proposed management of the
Operating Partnership and the Company and receive answers about such information
and documents, the Company, the Operating Partnership, the business and
prospects of the Company and the Operating Partnership and the OP Units that the
Contributor deems necessary or desirable to evaluate the merits and risks
related to the Contributor’s investment in the OP Units. The Contributor
acknowledges that any such questions posed were answered to the Contributor’s
satisfaction. The Contributor understands and has taken cognizance of all risk
factors related to the issuance of the OP Units. The Contributor is relying upon
its own independent analysis and assessment (including with respect to taxes),
and the advice of the Contributor’s advisors (including tax advisors), and not
upon that of the Company, the Operating Partnership or any of the Company’s or
the Operating Partnership’s affiliates, for purposes of evaluating, entering
into, and consummating the transactions contemplated by the Agreement.

(iii) Holding Period. The Contributor acknowledges that it has been advised that
(A) unless the OP Units are subsequently registered under the Act or an
exemption from such registration is available, such OP Units must be held (and
the Contributor must continue to bear the economic risk of the investment in)
for at least twelve (12) months and may (absent an effective registration
statement or exemption from registration) have to be held indefinitely and the
Contributor understands that the Operating Partnership has no obligation or
intention to register the OP Units (or any Company common stock into which the
OP Units may be exchanged), and (B) a notation shall be made in the appropriate
records of the Operating Partnership (and the Company) indicating that the OP
Units (and any Company common stock that might be exchanged therefor) are
subject to restrictions on transfer.

 

7



--------------------------------------------------------------------------------

(iv) Accredited Investor. The Contributor is an “accredited investor” (as such
term is defined in Rule 501 (a) of Regulation D under the Act) and has a
substantive pre-existing relationship with the Operating Partnership and the
Company.

(g) No Brokers. Neither the Contributor nor any of the Contributor’s respective
officers, directors or employees has employed or made any agreement with any
broker, finder or similar agent or any person or firm that will result in the
obligation of the Operating Partnership or any of its affiliates to pay any
finder’s fee, brokerage fees or commissions or similar payment in connection
with the transactions contemplated by the Agreement.

(h) Litigation. There is no pending litigation or proceeding, either judicial or
administrative affecting the Contributor’s ability to consummate the
transactions contemplated hereby or the Property other than eviction and other
tenant disputes arising in the ordinary course of business. The Contributor
knows of no outstanding order, writ, injunction or decree of any court,
government, governmental entity or authority or arbitration against or affecting
the Contributor or the Property which in any such case would impair
Contributor’s ability to enter into and perform any or all of its obligations
under the Agreement.

Section 3.3 Survival.

The representations and warranties of each of the Operating Partnership and the
Contributor shall survive the closing for six (6) months following the Closing
Date.

Section 3.4 Indemnification.

(a) The Operating Partnership shall indemnify and hold harmless the Contributor
and the Contributor’s partners, members, directors, officers, employees, agents,
representatives, beneficiaries and affiliates (each, an “Indemnified Contributor
Party”) from and against any and all charges, complaints, claims, actions,
causes of action, losses, damages, liabilities and expenses of any nature
whatsoever, including without limitation, amounts paid in settlement, reasonable
attorneys’ fees, costs of investigation and remediation, costs of investigative
judicial or administrative proceedings or appeals therefrom and costs of
attachment or similar bonds (collectively, “Losses”) arising out of or relating
to, asserted against, imposed upon or incurred by the Indemnified Contributor
Party in connection with any breach of a representation or warranty of the
Operating Partnership contained in this Agreement. Notwithstanding anything
contained herein to the contrary, no Indemnified Contributor Party shall have
the right to receive or recover special, compensatory or punitive damages
against the Operating Partnership and hereby waives any and all rights to
receive such special, compensatory or punitive damages.

(b) The Contributor shall indemnify and hold harmless the Operating Partnership
and the Operating Partnership’s partners, members, directors, officers,
employees, agents, representatives, beneficiaries and affiliates (each, an
“Indemnified OP Party”) from and against any and all Losses arising out of or
relating to, asserted against, imposed upon or incurred by the Indemnified OP
Party in connection with any breach of a representation or warranty of the
Contributor contained in this Agreement. Notwithstanding anything contained
herein to the contrary, no Indemnified OP Party shall have the right to receive
or recover special, compensatory or punitive damages against the Contributor and
hereby waives any and all rights to receive such special, compensatory or
punitive damages.

 

8



--------------------------------------------------------------------------------

ARTICLE 4.

COVENANTS OF CONTRIBUTOR

Section 4.1 Covenants.

(a) From the date hereof through the Closing, the Contributor shall conduct its
business in the ordinary course, consistent with past practice; provided,
however, that the Contributor shall not without the prior written consent of the
Operating Partnership:

(i) enter into any material transaction not in the ordinary course of business;

(ii) sell or transfer (or agree to sell or transfer) or otherwise dispose of, or
cause the sale, transfer or disposition of, any assets of the Property the
Contributor is contributing, other than Leases entered into in the ordinary
course of business and personal property of an immaterial value;

(iii) mortgage, pledge or encumber (or permit to become encumbered) any of the
Property the Contributor is contributing, except (x) liens for taxes not yet
due, (y) purchase money security interests in the ordinary course of business
and (z) mechanics’ liens being disputed in good faith and by appropriate
proceedings;

(iv) except in the ordinary course of business and consistent with prior
practice, amend, modify or terminate any material agreements or other
instruments that will be transferred to the Operating Partnership;

(v) incur or refinance any indebtedness that will not be repaid on or before
Closing other than trade payables incurred in the ordinary course of business;

(vi) change the existing use of the Property the Contributor is contributing; or

(vii) take any action that would render any of the representations or warranties
of Contributor set forth herein untrue, incomplete or misleading in any material
respect.

(b) The Contributor agrees and acknowledges that for a period of twelve
(12) months following the Closing Date, unless Contributor shall have received
the prior written consent of the Company or Operating Partnership, it will not,
directly or indirectly, offer, transfer, sell, assign, pledge, hypothecate or
otherwise dispose of any of the OP Units received pursuant to this Agreement.

(c) The Contributor shall use its good faith diligent efforts to obtain any
approvals, waivers or other consents of third parties, governmental authorities
and agencies required to permit the Contributor to effect the transactions
contemplated by this Agreement.

(d) From the date hereof through the Closing Date, the Contributor will give
prompt written notice to the Operating Partnership of any material development
in the Contributor’s commercially reasonable discretion affecting the Property
it is contributing and the operations and results of operations related to such
Property. Each party hereto will give prompt written notice to the other party
of any material development affecting the ability of such party to consummate
the transactions contemplated by this Agreement.

 

9



--------------------------------------------------------------------------------

ARTICLE 5.

RELEASES AND WAIVERS

Each of the releases and waivers enumerated in this Article 5 shall become
effective only upon the Closing.

Section 5.1 General Release of Operating Partnership.

As of the Closing, the Contributor irrevocably waives, releases and forever
discharges the Operating Partnership and each of its affiliates, partners,
agents, attorneys, successors and assigns of and from, any and all obligations,
charges, complaints, claims, liabilities, damages, actions, causes of action,
losses and costs of any nature whatsoever existing as of the Closing
(collectively, “Contributor Claims”), known or unknown, suspected or
unsuspected, arising out of or relating to the Property except for Contributor
Claims arising from the breach of any representation, warranty or surviving
obligation of the Operating Partnership under this Agreement, any agreement
contemplated hereby or entered into in connection herewith, or the governing
documents of the Operating Partnership, subject to the obligations of the
Operating Partnership under this Agreement.

Section 5.2 General Release of Contributor.

As of the Closing, the Operating Partnership irrevocably waives, releases and
forever discharges the Contributor and its agents, attorneys, successors and
assigns of and from, any and all obligations, charges, complaints, claims,
liabilities, damages, actions, causes of action, losses and costs of any nature
whatsoever existing as of the Closing (collectively, “Operating Partnership
Claims”), known or unknown, suspected or unsuspected, arising out of or relating
to the Property, except for Operating Partnership Claims arising from the breach
of any representation, warranty or surviving obligation of Contributor under
this Agreement, any agreement contemplated hereby or entered into in connection
herewith, or the governing documents of the Contributor, subject to the
obligations of the Contributor under this Agreement.

Section 5.3 “AS-IS” Transaction.

THE OPERATING PARTNERSHIP HEREBY ACKNOWLEDGES AND AGREES THAT, EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED HEREIN, THE CONTRIBUTOR MAKES NO (AND THE
CONTRIBUTOR EXPRESSLY DISCLAIMS AND NEGATES ANY) REPRESENTATIONS OR WARRANTIES
OF ANY KIND, WRITTEN OR ORAL, STATUTORY, EXPRESS OR IMPLIED, WITH RESPECT TO THE
PROPERTY OR ANY OTHER MATTER WHATSOEVER. THE OPERATING PARTNERSHIP FURTHER
ACKNOWLEDGES THAT THE OPERATING PARTNERSHIP HAS CONDUCTED AN INDEPENDENT
INSPECTION AND INVESTIGATION OF THE PROPERTY AND ALL SUCH OTHER MATTERS RELATING
TO OR AFFECTING THE PROPERTY AS THE OPERATING PARTNERSHIP DEEMED NECESSARY OR
APPROPRIATE AND THAT THE OPERATING PARTNERSHIP IS PROCEEDING WITH ITS
ACQUISITION OF THE PROPERTY BASED SOLELY UPON SUCH INDEPENDENT INSPECTIONS AND
INVESTIGATIONS. ACCORDINGLY, SUBJECT TO THE TERMS AND CONDITIONS EXPRESSLY SET
FORTH IN THIS AGREEMENT, THE OPERATING PARTNERSHIP WILL ACCEPT THE PROPERTY AT
THE CLOSING “AS IS,” “WHERE IS,” AND “WITH ALL FAULTS” AND WITHOUT RECOURSE
AGAINST CONTRIBUTOR.

 

10



--------------------------------------------------------------------------------

ARTICLE 6.

MISCELLANEOUS

Section 6.1 Further Assurances.

The Contributor shall take such other actions and execute and deliver such
additional documents following the Closing as the Operating Partnership may
reasonably request in order to effect the transactions contemplated hereby
(subject to Contributor’s approval as to the form and substance of such
documents).

Section 6.2 Counterparts.

This Agreement may be executed in one or more counterparts and by facsimile,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

Section 6.3 Governing Law.

This Agreement shall be governed by the internal laws of the State of Delaware,
without regard to the choice of laws provisions thereof.

Section 6.4 Amendment; Waiver.

Any amendment hereto shall be in writing and signed by all parties hereto. No
waiver of any provisions of this Agreement shall be valid unless in writing and
signed by the party against whom enforcement is sought.

Section 6.5 Entire Agreement.

This Agreement and all related agreements referred to herein constitute the
entire agreement and supersede conflicting provisions set forth in all other
prior agreements and understandings, both written and oral, among the parties
with respect to the subject matter hereof.

Section 6.6 Assignability.

This Agreement shall be binding upon, and shall be enforceable by and inure to
the benefit of, the parties hereto and their respective heirs, legal
representatives, successors and assigns; provided, however, that this Agreement
may not be assigned (except by operation of law) by any party without the prior
written consent of the other party, and any attempted assignment without such
consent shall be void and of no effect, except that the Operating Partnership
may assign this Agreement, the Closing Documents, and its rights and obligations
hereunder and thereunder (other than the obligation to issue OP Units, which
shall remain with the Operating Partnership) to an affiliate of the Operating
Partnership without the consent of the Contributor; and provided, further, that
the Operating Partnership may assign its right to receive the Property to one or
more of its wholly owned subsidiaries.

Section 6.7 Titles.

The titles and captions of the Articles, Sections and paragraphs of this
Agreement are included for convenience of reference only and shall have no
effect on the construction or meaning of this Agreement.

 

11



--------------------------------------------------------------------------------

Section 6.8 Third Party Beneficiary.

No provision of this Agreement is intended, nor shall it be interpreted, to
provide or create any third party beneficiary rights or any other rights of any
kind in any customer, affiliate, stockholder, partner, member, director, officer
or employee of any party hereto or any other person or entity.

Section 6.9 Severability.

If any provision of this Agreement, or the application thereof, is for any
reason held to any extent to be invalid or unenforceable, the remainder of this
Agreement and application of such provision to other persons or circumstances
will be interpreted so as reasonably to effect the intent of the parties hereto.
The parties further agree to replace such void or unenforceable provision of
this Agreement with a valid and enforceable provision that will achieve, to the
extent possible, the economic, business and other purposes of the void or
unenforceable provision and to execute any amendment, consent or agreement
deemed necessary or desirable by the parties to effect such replacement.

Section 6.10 Equitable Remedies.

The Contributor agrees that irreparable damage may occur to the Operating
Partnership in the event that any of the provisions of this Agreement were not
performed by the Contributor in accordance with their specific terms or were
otherwise breached by the Contributor. It is accordingly agreed that the
Operating Partnership shall be entitled to seek an injunction or injunctions to
prevent breaches of this Agreement by the Contributor and to enforce
specifically the terms and provisions hereof in any federal or state court
located in Pennsylvania (as to which the parties agree to submit to jurisdiction
for the purposes of such action), this being in addition to any other remedy to
which the Operating Partnership is entitled under this Agreement or otherwise at
law or in equity; provided, however, any such claim or claims for equitable
relief must be filed (and after such filing maintained) by the Operating
Partnership within ninety (90) days of the Operating Partnership having
delivered written notice to Contributor alleging such breach or failure to
perform by the Contributor.

Section 6.11 Confidentiality.

All press releases or other public communications of any kind relating to the
transactions contemplated herein, and the method and timing of release for
publication thereof, will be subject to the prior written approval of the
Operating Partnership and the Contributor, in each case not to be unreasonably
withheld; provided, however, that the parties may disclose the terms and
conditions of this Agreement (a) as required by law, (b) to consummate the terms
of this Agreement or any financing relating thereto, or (c) to the Operating
Partnership’s or the Contributor’s lenders, attorneys and accountants.

Section 6.12 Time of the Essence.

Time is of the essence with respect to all obligations under this Agreement.

Section 6.13 Reliance.

Each party to this Agreement acknowledges and agrees that it is not relying on
tax advice or other advice from the other party to this Agreement, and that it
has or will consult with its own advisors.

 

12



--------------------------------------------------------------------------------

Section 6.15 Notice.

Any notice to be given hereunder by any party to the other shall be given in
writing by personal delivery, by registered or certified mail, postage prepaid,
return receipt requested or by any nationally-recognized overnight carrier, and
shall be deemed communicated as of the date of personal delivery (including
delivery by overnight courier). Mailed notices shall be addressed as set forth
below, but any party may change the address set forth below by written notice to
other parties in accordance with this paragraph.

 

To the Contributor:      

c/o RAIT Financial Trust

Cira Centre

2929 Arch Street

17th Floor

Philadelphia, Pennsylvania 19104

Attn: Raphael Licht

To the Operating Partnership:      

Independence Realty Operating Partnership, LP

Cira Centre

2929 Arch Street

17th Floor

Philadelphia, Pennsylvania 19104

Attn: Jack Salmon

Section 6.16 Termination.

(a) This Agreement shall terminate if the Closing shall not have occurred on or
prior to December 31, 2011.

(b) Upon such termination, this Agreement shall become void and have no effect,
and no party hereto shall have any liability to the other parties hereto except
that nothing herein shall relieve any party from liability for any breach of
this Agreement prior to termination.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Contribution Agreement as of
the date first written above.

 

CONTRIBUTOR: CENTREPOINT ARIZONA, LLC, a Delaware limited liability company By:
  Centrepoint Member, LLC, a Delaware limited liability company, its Sole Member
  By:   RAIT Equity Holdings I, LLC, a Delaware limited liability company, its
Sole Member and Manager     By:   RAIT Partnership, L.P., a Delaware limited
partnership, its Manager     By:   RAIT General, Inc., a Maryland corporation,
its General Partner       By:  

/s/    KENNETH R. FRAPPIER

      Name:   Kenneth R. Frappier       Title:   Executive Vice President THE
OPERATING PARTNERSHIP: INDEPENDENCE REALTY OPERATING PARTNERSHIP, LP   By:  
Independence Realty Trust, Inc., its general partner     By:  

/s/    JACK E. SALMON

      Jack E. Salmon       President and Chief Financial Officer

 

14



--------------------------------------------------------------------------------

EXHIBIT A

TO

CONTRIBUTION AGREEMENT

“Appurtenances” shall mean all rights, covenants, licenses, privileges,
hereditaments and warranties, owned by the Contributor and/or to the benefit of
the Contributor and easements or similar rights appurtenant to the Parcel, which
are owned by the Contributor or required for the use of the Parcel as
contemplated herein, including, without limitation all development rights, air
rights, water, water rights and water stock relating to the Parcel and any other
rights-of-way, rights of ingress or egress or other interests in, on or to any
land, highway, street, road or avenue in, on, across, abutting or adjoining the
Parcel and any strips and gores adjacent to or lying between the Parcel and any
adjacent land and any appurtenances used in connection with the beneficial use
and enjoyment of the Parcel owned by the Contributor and all right, title and
interest, if any, of the Contributor in any land lying in the bed of any street
opened or proposed in front of or adjoining the Parcel to the center line
thereof.

“Business Contracts” shall mean any equipment leases, janitorial contracts,
on-site maintenance agreements, other maintenance agreements, waste disposal
agreements, service contracts, vendor or supply contracts, insurance contracts,
or other agreements affecting all or a portion of the Property or imposing any
obligation upon the Operating Partnership upon acquisition of the Property.

“Government Authorizations” shall mean all permits, licenses, approvals,
consents and authorizations required to comply with all Legal Requirements,
including, but not limited to: (i) zoning permits, variances, exceptions,
special use permits, conditional use permits and consents; (ii) environmental,
ecological, coastal, wetlands, air and water permits, licenses and consents;
(iii) curb cut, subdivision, land use and planning permits, licenses, approvals
and consents; (iv) building, sign, fire, health and safety permits, licenses,
approvals and consents; and (v) architectural reviews, approvals and consents
required under restrictive covenants.

“Improvements” shall mean the buildings and all other permanent improvements and
structures including, without limitation, fixtures (excluding trade fixtures
that are the property of Tenants pursuant to the Leases), landscaping, signage,
parking lots and structures, roads, drainage systems, all utility structures
(whether above or below ground), equipment systems (to the extent the equipment
systems are owned by the Contributor and excluding trade fixtures that are the
property of the Tenants pursuant to the Leases) and other infrastructure
improvements, owned by the Contributor or in which the Contributor has an
interest and located on the Parcel or required for the use of the Parcel.

“Intangible Property” shall mean all intangible property (including any interest
therein) owned by the Contributor, if any, with respect to the Parcel, including
the Parcel and building name, including building or Parcel logos, if any, all
contract rights, agreements, engineering trade names, licenses, (including all
permits, certificates of occupancy, entitlements and other governmental and
quasi-governmental authorizations) required in connection with the ownership,
development, construction, operation or maintenance of the Property (but
specifically excluding any operating licenses held by the Contributor with
respect to any separate business conducted by the Contributor on the Parcel),
warranties, water rights, zoning rights, architectural, mechanical, electrical
and structural plans, studies, drawings, specifications, surveys, renderings and
other technical descriptions that relate to the Property.

“Leases” shall mean those certain leases by and between the Contributor and the
Tenants. True, complete copies of such Leases have been, or will be, delivered
by the Contributor to the Operating Partnership.

“Legal Requirements” shall mean all laws, regulations, rules, orders, writs,
judgments, injunctions,

 

A-1



--------------------------------------------------------------------------------

decrees, certificates, requirements, agreements, conditions of participation and
standards of any governmental authorities affecting the development, ownership,
construction, condition and operation of the Property by the Contributor,
whether now or hereinafter enacted or amended prior to Closing, including, but
not limited to, all of the foregoing related to or affecting: (i) the Property
or the construction, use or alteration thereof, including all zoning, building,
fire, health, safety, sign, and subdivision regulations and codes; (ii) the
Contributor’s interest in the Property; (iii) the Contributor’s Personal
Property or the construction, use or alteration thereof; or (iv) the
Contributor’s obligations with respect to the Americans with Disabilities Act,
42 U.S.C. Section 12101, et seq.

“Liens” means, regarding any real and personal property with respect to the
Property, each of the following: all mortgages, deeds of trust, pledges, liens,
options, charges, security interests, restrictions, prior assignments,
encumbrances, covenants, encroachments, assessments, purchase rights, rights of
others, licenses, easements, voting agreements, liabilities or claims of any
kind or nature whatsoever, direct or indirect, including, without limitation,
interests in or claims to revenues generated by such property.

“Parcel” shall mean that certain parcel of real property more particularly
described on Exhibit A to the General Warranty Deed attached as Exhibit B to
this Agreement.

“Permitted Exceptions” shall mean: (i) only those title or survey exceptions or
defects (including all encumbrances, restrictive covenants, governmental zoning
and use requirements or any other exception to title and use of the Parcel) that
are set forth in the Title Policy or survey obtained by the Operating
Partnership prior to Closing; (ii) Liens, if any, for Property Taxes which are a
lien but not due and payable as of the Closing Date; and (iii) rights of Tenants
to possession as set forth in the Leases.

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization or governmental entity.

“Personal Property” shall mean all machinery, furnishings, equipment, tools,
signs, appliances, systems and all other tangible personal property used solely
in connection with or located on the Parcel that are owned by the Contributor
and all books and records and Intangible Property, which are owned by the
Contributor and located on or related to the Parcel.

“Property” shall mean: (i) good and unencumbered title and interest in and to
the Parcel, Appurtenances and Improvements, subject only to Permitted
Exceptions; (ii) all of the Contributor’s rights, title and interest, to the
extent assignable, to the Personal Property; (iii) to the extent assignable, all
of the Contributor’s interest in the Government Authorizations; (iv) all of the
Contributor’s rights and interests under the Leases which are in effect on the
Effective Date and at Closing, together with any unapplied Security Deposits
from the Tenants thereunder; (v) all of the Contributor’s rights, title and
interest, to the extent assignable, to all Intangible Property; and (vi) all of
the Contributor’s rights and obligations arising from and after the Closing Date
with respect to the Business Contracts expressly assumed by the Operating
Partnership.

“Property Taxes” shall mean all federal, state, county, municipal and local
governmental taxes, assessments and charges of every kind or nature, general and
special, ordinary and extraordinary, foreseen and unforeseen, including, but not
limited to, all real estate taxes, and transit or transit district taxes or
assessments, ad valorem, rent or similar taxes of every kind or nature affecting
the Property (including any rental or similar taxes and license, building,
occupancy, permit or similar fees levied in lieu of or in addition to general
real or personal property taxes). Property Taxes shall not include any federal
or state income tax, any income tax resulting from the transfer of the Property
by the Contributor or any sales, use, single business, gross receipts,
transaction privilege franchise and excise taxes, inheritance, gift or

 

A-2



--------------------------------------------------------------------------------

estate taxes of the Contributor or any capital stock and franchise taxes of the
Contributor imposed by any governmental entity due to this transaction or the
Contributor’s ownership of the Property.

“Security Deposits” shall mean and include all security deposits, escrow
deposits, reserve funds, security interests, letters of credit, pledges, prepaid
rent or other sums, deposits or interests held by the Contributor or by any
other Persons for the benefit of the Contributor with respect to the Leases.

“Tenants” shall mean the tenants of the Property.

 

A-3